Exhibit 10.2

September 1, 2015

James J. Cutillo

11012 Preservation Pt

Fishers, IN 46037

 

  Re: Consulting Terms

Dear Jim:

The purpose of this letter is to set forth the terms of the post-employment
consulting agreement between you and Stonegate Mortgage Corporation (“Stonegate”
or the “Company”).

 

1. Purpose of Engagement

Upon the terms and subject to the conditions of this letter (“Consulting
Agreement”), you agree to serve as a consultant to Stonegate and agree to
perform the services set forth in Section 3 below (the “Services”). You agree to
perform the Services diligently for Stonegate as set forth in this Consulting
Agreement.

 

2. Term

The term of your consulting engagement will be from September 11, 2015 until
March 11, 2016 (the “Term”), unless it is sooner terminated or renewed, each as
provided in this Consulting Agreement. You are under no obligation to continue
this engagement beyond the Term. Additionally, you or Stonegate may terminate
the Term before its scheduled expiration as provided in Section 6.

 

3. Time and Services

During the Term, you agree to be available to provide services to Stonegate on a
reasonable as-needed basis with regard to certain general management transition,
information technology matters, and other matters with which you had been
previously involved, as mutually agreed. Your hours will be mutually agreed but
in no event are expected or intended to be greater than 20% of the average hours
of services per month you previously performed in your prior capacity as an
employee and director of the Company. You will be free to dispose of such
portion of your time, efforts and services as you see fit, so long as you comply
with all of the terms and conditions of this Consulting Agreement, your
Employment Agreement, dated March 9, 2012 and amended May 14, 2013 (the
“Employment Agreement”) and your Separation Agreement, dated September 1, 2015
(the “Separation Agreement”).

 

4. Fees

During the Term you will receive a monthly retainer of $10,000 for up to 40
hours of service per month; to the extent your services exceed 40 hours in any
month during the Term, you will be compensated at the rate of $150 per hour. The
payments described in the preceding sentence are referred to as your “Fees”, and
will be payable in cash and in arrears following the completion of each month of
the Term. In addition, during the Term, Stonegate will provide you with
administrative support appropriate for the Services being provided, as
determined by Stonegate in its sole discretion, and



--------------------------------------------------------------------------------

reimburse actual out-of-pocket expenses reasonably incurred by you in connection
with the Services (subject to Stonegate’s expense management policies, as in
effect from time to time).

 

4. Confidentiality

You acknowledge that in the course of the Term, you will acquire knowledge of
Stonegate’s and its affiliates Confidential Information. In order to perform
your obligations under this Consulting Agreement, you must necessarily acquire
knowledge of such Confidential Information, all of which you acknowledge is not
known outside the business of Stonegate and its affiliates, is known only to a
limited group of their top employees and directors, is protected by strict
measures to preserve secrecy, is of great value to Stonegate and its affiliates,
is the result of the expenditure of large sums of money, is difficult for an
outsider to duplicate, and disclosure of which would be extremely detrimental to
Stonegate and its affiliates.

You acknowledge that all Confidential Information will at all times remain the
property of Stonegate, and the Company will have free and unlimited access at
all times to all materials containing Confidential Information and will have the
right to claim and take possession of such materials on demand. Except as
required by your duties to Stonegate, you will not, during the Term or
thereafter, directly or indirectly use, divulge, disseminate, disclose, or
publish any Confidential Information without having first obtained written
permission from the Board of Directors of Stonegate to do so. You will safeguard
and maintain secret all Confidential Information and all documents and things
that include or embody Confidential Information. You acknowledge that the
Company may receive confidential or proprietary information belonging to
customers, or other third parties subject to Stonegate’s duty to not disclose
said information. Accordingly, you hereby agree that you will not, either during
the Term or at any time thereafter, disclose to anyone (except as authorized by
Stonegate in the furtherance of its business), publish, or use in competition
with Stonegate, any such third party confidential and proprietary information.

“Confidential Information” means any oral or written information disclosed to
you or known by you as a consequence of or through your performing the Services
for Stonegate relating to Stonegate’s or any affiliate’s business, products,
processes, or services, including, but not limited to, information relating to
research, development, discoveries, concepts, and ideas, whether patentable or
not including, but not limited to, apparatus, processes, methods, compositions
of matter, techniques, and formulas, as well as related improvements or
know-how, works of authorship fixed in a tangible medium of expression, products
under development, manufacturing, processes, formulas, strategic plans,
purchasing, finance, accounting, revenues, costs or expenses, engineering,
marketing, selling, suppliers, customer lists, customer requirements, trade
secrets and the documentation thereof; provided, however, that Confidential
Information will not include information that was: (i) publicly known prior to
the date of disclosure or published or otherwise becomes publicly known after
the date of disclosure through no fault of you; (ii) rightfully in the
possession of or independently derived by a party to whom such information was
disclosed whether before or after disclosure by you; or (iii) known to you prior
to your employment by the Company.

If you are requested or become legally compelled to make any disclosure that is
prohibited or otherwise constrained by this Consulting Agreement, you will
provide Stonegate with prompt notice of the request so that it may seek an
appropriate protective order or other remedy and you will only disclose so much
of that Confidential Information



--------------------------------------------------------------------------------

as you are required to disclose by law. For the avoidance of doubt, nothing in
this Consulting Agreement is intended to impair your right to make disclosures
under the whistleblower provisions of any applicable law or regulation.

 

5. Non-Disparagement

You agree not to make any statement that is intended to or would have the effect
of libeling, slandering or disparaging the Company or its affiliates or any of
their respective officers, directors or employees. The foregoing sentence will
not prohibit you from making any statement or taking any actions required by law
or legal process, including in connection with any dispute between you and the
Company. You further agree that you will not make any public or widely
disseminable statements (whether to the media or otherwise) regarding the
Company or its affiliates or any of their respective officers, directors or
employees.

 

6. Renewal and Termination

You or the Company may terminate the Term for any reason before its scheduled
expiration by written notice to the other, which notice may be effective
immediately. No Fees will be payable for any period following the date of
termination, and your Fees will be pro-rated for any partial month of service
based on the actual hours of service performed relative to 40 hours. The Term
may be renewed from time to time if agreed in writing by the Company and you
(although neither party has any obligation to agree to a renewal).

 

7. Miscellaneous

(a) Entire Agreement. Except as set forth below, this Consulting Agreement
constitutes the entire agreement of the parties with respect to the subject
matter hereof and supersedes all prior and contemporaneous representations,
proposals, discussions, and communications, whether oral or in writing with
respect to the subject matter hereof. You hereby acknowledge that nothing herein
will affect your obligations under the Employment Agreement, to the extent still
applicable in accordance with its terms, or your Separation Agreement. The
Company acknowledges that nothing herein will affect its obligations to you
under the Employment Agreement or Separation Agreement. For the sake of clarity,
and without limitation, the Company acknowledges and agrees that nothing herein
will cancel, supersede, replace, prohibit or otherwise limit the termination
benefits payable or to be provided to you pursuant to Section 2 of your
Separation Agreement, all of which remain continuing obligations of the Company.

(b) Relationship. You are retained by the Company solely for the purposes and to
the extent set forth in this Consulting Agreement, and your relationship to the
Company will during the terms of this Consulting Agreement be that of an
independent contractor. Other than pursuant to the termination benefits in your
Separation Agreement, you will not be eligible to participate in Stonegate’s
benefit plans, equity plans, severance plans, or other benefit arrangements
maintained by the Company.

(c) Taxes. You will be solely responsible for the payment of federal, state
and/or local income, FICA, SECA or any other taxes arising as a result of the
payment of your any Fees or other amounts under this Consulting Agreement. It is
the parties’ intent that the payments and benefits provided under this
Consulting Agreement be exempt from the definition of “non-qualified deferred
compensation” within the meaning of Section 409A of the Code, and this
Consulting Agreement will be interpreted accordingly. To the extent



--------------------------------------------------------------------------------

that any payment or benefit under this Agreement constitutes “non-qualified
deferred compensation”, then this Consulting Agreement is intended to comply
with Section 409A of the Code and the Consulting Agreement shall be interpreted
accordingly.

(d) Waiver, Modification or Cancellation. Any waiver, alteration, amendment or
modification of any of the provisions of this Consulting Agreement or
cancellation or replacement of this Consulting Agreement will not be valid
unless in writing and signed by both parties.

(e) Assignment; Successors. Any attempt to assign or transfer any rights,
duties, or obligations herein will render such attempted assignment or transfer
null and void. The interests, rights, powers, duties and liabilities of the
parties hereto will be binding upon, and will inure to the benefit of, the
respective successors of the parties.

(f) Governing Law. Except to the extent subject to federal law, this Consulting
Agreement will be deemed to be made under, and in all respects will be
interpreted, construed and governed by and in accordance with, the laws of the
State of Indiana applicable to agreements made and to be performed entirely
within such state.

(g) Severability. If any provision of this Consulting Agreement is found by any
court of competent jurisdiction (or legally empowered agency) to be illegal,
invalid or unenforceable for any reason, then (i) the provision will be amended
automatically to the minimum extent necessary to cure the illegality or
invalidity and permit enforcement and (ii) the remainder of this Consulting
Agreement will not be affected.

(h) Notices. Any notices given under this Consulting Agreement (i) by the
Company to you will be in writing and will be given by hand delivery or by
registered or certified mail, return receipt requested, postage prepaid,
addressed to you at your address listed above or (ii) by you to the Company will
be in writing and will be given by hand delivery or by registered or certified
mail, return receipt requested, postage prepaid, addressed to the General
Counsel of Stonegate at the Company’s corporate headquarters.

(i) Counterparts. This Consulting Agreement may be executed electronically or by
facsimile and in one or more counterparts, each of which will be deemed an
original, but all of which together will constitute one and the same instrument.

*                    *                     *



--------------------------------------------------------------------------------

To confirm the foregoing terms are acceptable to you, please execute and return
the copy of this Consulting Agreement, which is enclosed for your convenience.

 

Very truly yours, Stonegate Mortgage Corporation

/s/ Michael J. McElroy

Michael J. McElroy General Counsel

 

Accepted and Agreed:

/s/ James J. Cutillo

James J. Cutillo